DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ATTORNEY DOCKET NO. PATENT APPLICATION 017997.2392 (P73772 US1) CLAIMS:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,6,7,and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2013/0148597 A1, hereinafter Lee).

Regarding claim 1,  Lee discloses  a method by a network node for selecting a semi- persistent scheduling (SPS) interval for a wireless device in a cell served by the network node, the method comprising:
determining criterion for selecting the SPS interval for the wireless device (110), the criterion being associated with at least one of: a QoS requirement of the wireless device; and a utilization of resources by the network node (¶[0036]-¶[0038]); and assigning the SPS interval to the wireless device based on the criterion (¶[0042]).

Regarding claim 6,  Lee discloses  wherein the criterion is associated with a Quality of Service Class Identifier (QCD, and the method further comprises determining at least one QCI associated with 

Regarding claim 7,  Lee discloses a plurality of QCIs are associated with the wireless device,

each of the plurality of QCIs are associated with a respective one of a plurality of SPS intervals, and

assigning the SPS interval comprises selecting a SPS interval from the plurality of SPS intervals that corresponds to a particular one of the plurality of QCIs with a highest priority (¶[0057], ¶[0064],¶[0074]).
Regarding claim 17,  Lee discloses a network node for selecting a semi-persistent scheduling (SPS) interval for a wireless device in a cell served by the network node, the method comprising: a memory (330) storing instructions; andprocessing circuitry  configured to execute the instructions to cause the network node to: determine criterion for selecting the SPS interval for the wireless device, the criterion being associated with at least one of: a QoS requirement of the wireless device ; and a utilization of resources by the network node (¶[0036]-¶[0038]); and assign the SPS interval to the wireless device based on the criterion (¶[0042]).
Allowable Subject Matter
Claims 2-5,8-16, and 18-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 30-33 are allowed.The following is a statement of reasons for the indication of allowable subject matter: Examiner agrees with the reasons as set forth in the written opinion (see Search pages 1-2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/               Examiner, Art Unit 2463                                                                                                                                                                                         an